Citation Nr: 1142857	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increase rating for dermatitis with scars, also claimed as eczema, currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1989 until July 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the rating decision on appeal, the Veteran's zero percent rating for dermatitis was continued as effective July 22, 1998.  The Veteran's disability is rated under 38 C.F.R. § 4.118 Diagnostic Code (DC or Code) 7806 (2011).  Ratings under this Code are determined, in part, based on the percentage of the claimant's skin which is affected by dermatitis or eczema.

In this case, while the Veteran underwent VA examination in September 2007, the examiner failed to indicate how much surface area, as a percentage of the Veteran's total skin surface area, was affect by the service-connected disorder. 

The Board also notes that in May 2009, the Veteran was prescribed topical hydrocortisone for treatment of a "heat rash."  In order to properly adjudicate the claim, the Board must acquire a competent opinion regarding the nature of the Veteran's "heat rash" and of the prescribed topical treatment. 


Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for VA examination.  On examination, the following are to be addressed:

a.  Is the Veteran's "heat rash" of the neck, a manifestation of his service-connected dermatitis with scars?

b.  What percentage of the Veteran's exposed skin area is affected by service-connected dermatitis with scars?

c.  What percentage of the Veteran's total skin area is affected by service-connected dermatitis with scars?

d.  List all medications and treatments the Veteran uses in the treatment of dermatitis with scars.  In so describing, indicate the duration and frequency of each treatment.

e. Of the medications and treatments used, what, if any, are considered systemic therapy, including corticosteroids and/or immunosuppressive drugs?



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


